Citation Nr: 1138661	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of ischemic stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied the above claim.

The Board notes that in an Appeal to Board of Veterans' Appeals (VA Form 9) dated in January 2008, the Veteran indicated that he wished to be scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  However, in correspondence dated in August 2011, the Veteran withdrew his request for a hearing. 


FINDING OF FACT

The Veteran's in-service findings of multiple abnormalities consistent with ischemic vascular disease are related to his post-service stroke resulting in current residuals.


CONCLUSION OF LAW

The criteria for service connection for residuals of ischemic stroke have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the claimant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he had a stroke following service that is the result of manifestations of ischemic vascular disease which he was found to have during his period of active service.

The Veteran's service treatment records reveal that there was no diagnosis of stroke or ischemic disease during active service.  However, in conjunction with an ear disorder experienced during service, in May 1997, the Veteran underwent a magnetic resonance imaging (MRI) study.  The study resulted in an impression of multiple foci of abnormal T2 signal in the periventricular and subcortical white matter, as well as the left thalamus and left caudate head.  These findings were found to be nonspecific but most likely secondary to demyelinating or ischemic disease.

A neurology consultation report from the D. D. Eisenhower Army Medical Center dated in July 1997 shows that the examiner provided an impression of asymptomatic individual with normal neurologic examination, but increased T2 signaled white matter lesions on MRI.  It was explained that often these findings would be seen in normal individuals and did not indicate pathology.  However, the presence of a lesion in the head of the caudate nucleus (grey matter) was a strong indication that this was ischemic disease due to smoking, alcohol, or family history.  Inflammatory hypercoagulation state was to be ruled out.

Records from J. K., M.D., dated from October to November 2006; show that the Veteran reportedly had findings compatible with acute infarcts involving both cerebellar hemispheres and the left occipital lobe in the PCA territory.  These findings were all likely related to insults to the vertebral basilar system.  There was no evidence of herniation, hydrocephalus, or hemorrhagic transformation.

A VA examination report dated in April 2007 shows that the Veteran provided a history of undergoing an MRI in service, the report of which was reviewed by the VA examiner.  The findings were noted to be as set forth above.  The radiology record was also said to indicate that the Veteran smoked one and a half to two packs per day, and that his family history was positive for myocardial infarctions in an uncle at age 47 and a sister at age 45.  He was not treated for this in any way, except advised to start taking daily aspirin, which he had done since that time.  He continued to smoke at approximately the same rate until he experienced a stroke in October 2006.  

The examiner noted that a computed tomography (CT) of the brain subsequently confirmed that this was a cerebellar infarct, likely secondary to vertebral artery insult.  The stroke resulted in slurred speech, intention tremors in both hands and forearms, inability to write, decreased visual acuity and decreased balance and coordination.  The impression was recent cerebrovascular accident with impairment described above.  

The examiner opined that while the abnormalities described on MRI in 1997 likely represented some degree of ischemia, it was not likely that those abnormalities, per se, caused the current stroke.  Rather, those abnormal findings were a manifestation of an inherited condition manifested elsewhere in his family history and resulting in hypercholesterolemia and ischemic arterial disease.  The condition was further worsened by cigarette smoking, which was recorded in 1997 and continued until the recent stroke.  In sum, it was less than 50 percent likely that his current stroke was caused by or a result of the abnormalities manifested on MRI in 1997 in service.

Records from M.C., M.D., dated in March 2008, show that the examiner concluded following review of the May 1997 MRI results, that they indicated long standing cerebral vascular disease and were likely contributing factors to the Veteran's recent stroke.

A private medical record from I.T., M.D., Director of Functional and Stereotactic Neurosurgery, Radiosurgery, dated in April 2008, shows that following a review of the May 1997 MRI results, the examiner concluded that there were indications of multiple abnormalities consistent with ischemic vascular disease.   Dr. T. also concluded that these findings indicated long standing cerebral vascular disease and were likely contributing factors to the Veteran's recent stroke.

The available service records confirm that MRI study had shown the Veteran likely had lesions in the head of the caudate nucleus which was a strong indication of ischemic disease.  The element of an in-service disease or injury is demonstrated.

A current disability is demonstrated in that the medical evidence shows the Veteran has residuals of a stroke.  The remaining question is whether the current disability is related to the MRI findings in service.  

There are three conflicting medical opinions.  The VA April 2007 opinion of the VA examiner concludes that it was less likely that the Veteran's stroke was a result of the abnormalities manifested on MRI in service.  The competent medical opinions of Dr. C. and Dr. T. each conclude that the findings of ischemic vascular disease in service indicated long standing cerebral vascular disease which likely contributed to the Veteran's recent stroke.  The Board finds no reason to favor one opinion over another.  Thus, the evidence is at an approximate balance with two positive opinions and one negative opinion.  Because a state of relative equipoise has been reached, the benefit of the doubt rule will be applied and service connection for residuals of a stroke will be granted.  38 U.S.C.A. § 5107(b) (West 2002); See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for residuals of ischemic stroke is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


